The opinion of the Court was delivered by
Fenner, J.
Plaintiff, having recovered a final judgment against the Mississippi and Mexican Gulf Ship Canal Co., issued a fi. fa. and served garnishment process, with the usual interrogatories, upon the City of New Orleans. The sheriff’s return showing that the petition, citation q,nd interrogatories in garnishment had been served on the city on May 20th, 1879, and no answers having been filed, on motion of plaintiff’s counsel, the interrogatories were taken for confessed on May 31st, and judgment was rendered against the city for the full amount of plaintiff’s claim.
Thereafter, on June 9th, the judgment not having been signed, the city filed a rule for a new trial, on the ground that the return of the *884sheriff was erroneous, that the interrogatories were not served on the Mayor until May 27th, and that the delays had not expired when the judgment.was rendered.
On the trial of this rule, the city was not successful in contradicting the return of the sheriff, who swore very circumstantially to the correctness of the return; but it did appear that, through some accident or inadvertence, the matter escaped the attention of the Mayor until May 27th, when he observed the interrogatories on his desk and supposing . they had just been received, transferred them to the proper parties for action, as having been served on that day, which accounted for the delay in answering. The judge, however, in the exercise of his discretion, set aside the judgment, granted a new trial, and permitted the city to file her answers nunc pro tunc.
It was clearly within the power of the court, in the exercise of a sound discretion, to set aside the judgment, before signature, and grant a new trial. C. P. 547; 10 L. 209; 8 An. 92; 14 An. 374; 11 An. 606; 10 An. 766.
We think, in the present case, its discretion was soundly exercised for the reason assigned by the judge, that a municipal corporation should not be made to suffer for the unintentional neglect of an officer, like the Mayor, overwhelmed with a multiplicity of public duties.
The answers of the city absolutely negative the existence of any indebtedness to the judgment debtor of plaintiff.
A traverse was duly filed, and, after trial judgment was rendered dismissing the same, from which plaintiff took the present appeal. We certainly find in the record no evidence received, or even offered, which could possibly sustain the traverse.
It is not proved that there was any money actually at the credit of the drainage fund.
It was shown that warrants, negotiable in form, had been issued and delivered beyond the amount of all receipts to that fund, and it is not shown that this was against the will of the Ship Canal Co., as might well have been shown by plaintiff, iffsuch were the fact.
It is shown that, by the contract of 1876, the company had absolutely-discharged and released the city from all claims and demands of any-nature or kind whatever. If there be any fraud in these transactions, creditors of the company may possibly attack them in proper actions, but certainly not by way of seizure under fi. fa.
It is, therefore, ordered that the judgment appealed from be affirmed, at appellant’s cost.